DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Daniel Oom (Real-Time Adaptive Scalable Texture Compression for the Web, 2016, hereinafter “Oom”)
Li et a. (US 20150304664 A1, hereinafter “Li”)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 area rejected under 35 U.S.C. 103 as being unpatentable over Daniel Oom (Real-Time Adaptive Scalable Texture Compression for the Web, 2006, hereinafter “Oom”) in view of Li et a. (US 20150304664 A1, hereinafter “Li”).
Regarding claims 1, 9 and 17:
Oom teaches method implemented by a computing system (Oom sections 3.1 and 3.2, where Oom discloses texture compression technique implemented using computer system) the method comprising:
determining a quantization range having a first quantization endpoint and a second quantization endpoint (Oom page 7 3rd paragraph and section 3.5.2, where Oom discloses using endpoints interpolation having at least a first quantization endpoint and a second quantization endpoint, for example S3TC texture compression format) by:
while fixing the second quantization endpoint to an initial value determined based on the color range, selecting one of a plurality of first candidate values for the first quantization endpoint based on a plurality of corresponding first quantization errors (Oom section 3.5.2, wherein one endpoint can be selected and additional search can be performed to improve the endpoints); and
while fixing the first quantization endpoint to the selected first candidate value, selecting one of a plurality of second candidate values for the second quantization endpoint based on a plurality of corresponding second quantization errors (Oom section 3.5.2, wherein one endpoint can be selected and additional search can be performed to improve the endpoints);
defining quantization levels corresponding to the bit depth using the quantization range defined by the first quantization endpoint and the second quantization endpoint (Oom section 3.5.2, page 7 third paragraph Endpoint Interpolation section); and
encoding the one or more color components of the pixel region using the quantization levels (Oom section 3.5.2, where choosing the pair of the endpoints and a set of interpolation are part of the encoding process).
	Oom fails to explicitly teach determining a bit depth for encoding one or more color components of a pixel region in an image, the one or more color components having a color range.
However, this limitation can be deduced by one of ordinary skill in the art form the teachings of Oom. Color component must have a color range and that the bit depth can be matched to the weights, endpoints and texels determination in the disclosure of Oom. However, for completeness sake one can take a look at the teaching of Li, where Li teaches a signaling reference layers for 3D color prediction for color gamut scalability. Li teaches determining input signal bit depth for a 3D lookup table that would allow for encoding of the color components (Li [0043], [0138], [0140], [0165], [0187], [0199]).
Therefore, taking the reaching of Oom and Li as a whole it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed. it would have been obvious to determine a bit depth for encoding the color components of a pixel region in an image with the understanding that color component always have a color range or gamut in order to achieve better signal compression performance that would help transmit, receive, encode, decode, and/or store digital video information more efficiently (Li [0003]).
Regarding claims 2, 10 and 18:
Oom in view of Li teaches wherein determining the quantization range comprises having comprises determining a maximum quantization level and a minimum quantization level corresponding to the bit depth (Oom fig. 3.2(a)).
Regarding claim 3, 11 and 19:
Oom in view of Li teaches further comprising:
while fixing the second quantization endpoint to the maximum quantization level:

performing a first search for the plurality of first candidate values for the first quantization endpoint based on the maximum quantization level and the minimum quantization level; determining a quantization error associated with each of the plurality of first candidate values; and setting the first quantization endpoint to the one of the plurality of first candidate values corresponding to a lowest quantization error (Oom section 3.5.2).
Regarding claims 4 and 12:
Oom in view of Li teaches wherein performing the first search for the plurality of first candidate values for the first quantization endpoint comprises performing a search for M candidate values for the first quantization endpoint (Oom section 3.5.2).
Regarding claims 5, 13 and 20:
Oom in view of Li teaches further comprising:
while fixing the first quantization endpoint to the one of the plurality of first candidate values corresponding to a lowest quantization error:
performing a second search for the plurality of second candidate values for the second quantization endpoint based on the maximum quantization level and the first quantization endpoint; determining a quantization error associated with each of the plurality of second candidate values; and	setting the second quantization endpoint to the one of the plurality of second candidate values corresponding to a lowest quantization error (Oom section 3.5.2 wherein optimizing the system by performing a search around the selected endpoints is clearly to minimize error).
Regarding claims 6 and 14:
Oom in view of Li teaches wherein performing the second search for the plurality of second candidate values for the second quantization endpoint comprises performing a search for N candidate values for the second quantization endpoint error (Oom section 3.5.2 wherein an optimization search is performed around each endpoint to minimize error where all the point in the vicinity of the endpoints are candidates).
Regarding claims 7 and 14:
Oom in view of Li teaches wherein performing the first search for the plurality of first candidate values for the first quantization endpoint and performing the second search for the plurality of second candidate values for the second quantization endpoint comprises performing a search for a total of (M+N)-1 candidate values (Oom section 3.5.2 where the number of points to be considered depends on the value that would optimize the system. In order words it would have been obvious to try different values to find the best value that would optimize the system).
Regarding claims 8 and 16:
Oom in view of Li teaches wherein performing the first search for the plurality of first candidate values for the first quantization endpoint and performing the second search for the plurality of second candidate values for the second quantization endpoint comprises performing a search for a total of M*N candidate values (Oom section 3.5.2 where the number of points to be considered depends on the value that would optimize the system. In order words it would have been obvious to try different values to find the best value that would optimize the system).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 27, 2022